DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 27 May 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 68, 72-73, 80-91, and 97-100 are pending.
	Claims 80-91, and 99-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 31 January 2022, Applicant elected the species of treatment with a VEGF antagonist alone and the particular antagonist of ranibizumab.
Claims 68, 72-73, 97 and 98 read on the elected invention and have been examined herein. 
Priority
4. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as a continuation as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Herein, Application No. 15/751,787, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the subject matter introduced into the specification on the filing date of the present application of 8/20/2020, which subject matter was recited in claims 71, 77 and 94 of elected Group I (and claims 83 and 89 of non-elected Group II), which claims were filed as a preliminary amendment on the filing date of 8/20/2020.
In the preliminary amendment, the specification was been amended to recite a VEGF antagonist that is an antibody comprising SEQ ID NO: 164 and 87 set forth in PGPUB 2012/0014958, wherein SEQ ID NO: 164 in ‘958 is “hereinafter SEQ ID NO: 90 in the present sequencing listing” and SEQ ID NO: 87 in ‘958 is “herein after SEQ ID NO: 91 in the present sequence listing.”  
	The originally filed disclosure in parent application 15/751,787 does not provide adequate support for this amendment. While the specification of ‘787 incorporated by reference any anti-VEGF antibody and fragments thereof described in U.S. PGPUB 2012/0014958, the specification did not particularly incorporate an anti-VEGF antibody comprising the particular combination of amino acid sequences of SEQ ID NO: 164 and 87. PGPUB 2012/0014958 discloses a significantly large genus of possible combinations of amino acid sequences. For instance, ‘958 states:
	”[0093] In another preferred embodiment, the invention provides an immunobinder comprising a VH having at least 80%, more preferably at least 85%, 90%, 95%, most preferably 100% identity to a sequence selected from the group consisting of SEQ ID NO: 113, SEQ ID NO: 124, SEQ ID NO: 129, SEQ ID NO: 136, SEQ ID NO: 142, SEQ ID NO: 144, SEQ ID NO: 146, SEQ ID NO: 147, SEQ ID NO: 148, SEQ ID NO: 149, SEQ ID NO: 150, SEQ ID NO: 151, SEQ ID NO: 152, SEQ ID NO: 153, SEQ ID NO:154, SEQ ID NO: 155, SEQ ID NO: 156, SEQ ID NO:157, SEQ ID NO: 158, SEQ ID NO: 159, SEQ ID NO: 160, SEQ ID NO: 161, SEQ ID NO: 162, SEQ ID NO: 163, SEQ ID NO: 164, SEQ ID NO: 165 and SEQ ID NO: 166 (VH 578 and variants thereof); 

[0094] and/or a VL having at least 80%, more preferably at least 85%, 90%, 95%, most preferably 100% identity to a sequence selected from the group consisting of SEQ ID NO: 77, SEQ ID NO: 87, SEQ ID NO: 92, SEQ ID NO: 98, SEQ ID NO: 103, SEQ ID NO: 104 and SEQ ID NO: 105 (VL 578 and variants thereof).”

	These teachings encompass a large number of antibodies comprising the various VH and VL regions. However, the specification of ‘787 did not point to any particular antibodies in the ‘958 PGPUB that were to be incorporated by reference and specifically did not point to an antibody or fragment thereof comprising the claimed combination of VH and VL sequences of SEQ ID NO: 164 (now SEQ ID NO: 90) and SEQ ID NO: 87 (now SEQ ID NO: 91) and/or did not point to particular portions of the ‘958 document as disclosing these antibodies. Nor did the response that accompanied the preliminary amendment of 8/20/2020 point to any specific teachings in the originally filed disclosure that provided support for the preliminary amendment to the specification and the claims filed with the present application on 8/20/2020
	Note that incorporation by reference requires that the specification identify with detailed particularity what specific material it incorporates and state clearly where that material is found in the cited document. In re Seversky, 474 F.2d 671, 674, 177 USPQ 144, 146 (CCPA 1973).
Secondly, the disclosure in parent application 15/751,787 does not provide adequate support for claims 73 and 79, submitted with the preliminary amendment of 8/20/2020, and the recitation of “wherein the patient administered with the therapeutically effective amount of VEGF antagonist exhibits an improvement at baseline relative to a control patient.”
The ‘787 application does not disclose this limitation and does not provide a limiting definition for what constitutes a control patient. To the extent that a control patient may be a patient having a genotype at rs1617640 that is any genotype other than a GT or GG, the ‘787 application does not disclose baseline BCVA levels for subjects who have any genotype other than GT or GG, such as a CC, AA, CT genotype etc. The ‘787 application teaches baseline BCVA values only for subjects having a GG, GT or TT genotype at rs1617640.  For example, Table 5 shows that AMD patients with a GG genotype have a baseline BCVA of 55.18, whereas those with a GT genotype have a baseline BCVA of 54.07 and those with a TT genotype have a baseline BCVA of 56.23. If the AMD patient administered the VEGF antagonist of ranibizumab/lucentis has the GG genotype, as is encompassed by the claims, then that patient does not necessarily have an “improved” BCVA as compared to a control subject having AMD and the GT genotype, as is encompassed by the claims given that the claims do not define the control subject. Table 4 shows that DME patients with a GG genotype have a baseline BCVA 69.71, DME patients with a GT genotype have a baseline BCVA of 61.43 and DME patients with a TT genotype have a baseline BCVA of 62.13. Thereby, Table 4 does not establish possession of a method in which a DME patient having the GT genotype and administered ranibizumab has an improved baseline BCVA as compared to a control patient having a TT genotype. Figures 1 and 4 do not provide support for the claimed subject matter since these figures show that the GG, GT and TT genotypes have the same BCVA at baseline. Note that the specification states “In addition, the effect of the EPO genotype on baseline visual acuity was tested. As shown in Table 1 and Table 2, there was no significant difference of baseline BCVA between the EPO genotypes.”	
Since the priority application 15/751,787 does not provide support for the preliminary amendment to the present specification or support for claims 71, 73, 77, 79, 83, 89 and 94 in elected Group I, the present application is considered to be a continuation-in-part (CIP) of U.S. Application No. 15/751,787.  The status of the present application as a CIP of  U.S. Application No. 15/751,787, rather than a CON of U.S. Application No. 15/751,787, must be corrected in response to this Office action.           Response to Remarks:
In the response, Applicant states that the above request is rendered moot in view of the amendments to the specification and the claims.
However, the original specification and the original claims filed with the continuation application are still part of the continuation application, even if they are subsequently amended. This is as opposed to an amendment filed after the filing date of an application. As stated in MPEP 211.05IB: 
The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application. See MPEP § 201.06. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application. A continuation-in-part application may include matter not disclosed in the prior-filed application….
Form paragraph 2.10.01 should be used where applicant is claiming the benefit of a prior nonprovisional application under 35 U.S.C. 120, 121, or 365(c) and the relationship (continuation or divisional) of the applications should be changed to continuation-in-part because the disclosure of the later-filed application contains matter not disclosed in the prior-filed nonprovisional application.


It is maintained that Applicant is required to change the relationship from a continuation to a continuation-in-part because this application contains the above subject matter not disclosed in the prior-filed application and this subject matter is retained as part of the application since it was filed on the filing date of the continuation application.
New and Maintained / Modified Claim Rejections - 35 USC § 112(b)
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68, 73, 97 and 98 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Maintained / modified claim rejection:
Claims 68, 73, 97 and 98 are indefinite. The claims do not set forth the criteria for distinguishing between subjects that have one or two alleles of a guanine at the rs1617640 SNP. While subjects having a GT or GG genotype at rs1617640 can be identified by assaying to determine the nucleotide present at the rs1617640 SNP, claims do not require that the subject is one in which a sample from the subject has been assayed to determine the nucleotides present at each allele of rs1617640. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of the claim of administering ranibizumab to a subject having a single allele or two alleles having a guanine at the locus rs1617640. Therefore, one cannot determine the metes and bounds of the claimed subject matter. Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02II states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  Response to Remarks:
The response states that the claims have been amended to delete the recitation of “selectively” and that this obviates the rejection.
However, this amendment does not obviate the second aspect of the rejection as it was set forth on p. 9-10 of the Office action of 14 February 2022 and as it is presented above with respect to the claims as amended.
New claim rejection:
Claim 73 is indefinite over the recitation of “the therapeutically effective amount of the VEGF antagonist” because this phrase lacks proper antecedent basis. The claim has been amended to delete the prior reference to “a VEGF antagonist” and to recite instead “ranibizumab.” Accordingly, claim 73 should be amended to recite “the therapeutically effective amount of ranibizumab.”

Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68, 73, and 97-98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov NCT00436553 (available vial URL: < clinicaltrials.gov/ct2/show/results/NCT00436553>, 33 pages, 19 April 2011), as evidenced by the specification at p. 46, lines 25-30, p. 51, lines 3-7, and Table 5.
ClinicalTrials.gov discloses a method comprising administering ranibizumab to patients having age-related macular degeneration (e.g. p. 2-3). The patients are considered to include those that have the property of having a GG or GT genotype at rs1617640. This fact is evidenced by the teachings in the specification at, e.g. p. 46, lines 25-30, p. 51, lines 3-7, and Table 5, in which the same patient group used in the NCT0046533 study was used in the studies set forth in the present specification. Since the patients included in the study of present specification are characterized as having a GG or GT genotype, the patient population in the NCT0046533 study also necessarily included patients having a GG or GT genotype at rs1617640.  Note that the NCT00436553 clinical trial has the protocol ID of CBPD952A2308 (see page 1) and that this is the protocol ID listed in the specification regarding the patient group who was administered ranibizumab. Note also that the specification is cited only to establish what is inherent to the teachings of ClinicalTrials.gov NCT00436553.
Regarding claim 73, this claim recites that it is an inherent property of the subject administered ranibizumab that they have an improved BCVA at baseline. In the absence of evidence to the contrary, since the patients in the NCT00436553 clinical trial include the same patients as those used in the present study, those patients in the NCT00436553 study having the GG or GT genotype at rs1617640 would also necessarily have an improved BCVA at baseline as compared to a control patient. Additionally, since the claim does not specify what constitutes a control patient, the patients having the GG or GT genotype and treated in the method of ClinicalTrials.gov NCT00436553 would necessarily have an improved BCVA at baseline relative to a control patient who has seriously impaired vision. Response to Remarks:
The response states that:
“The Examiner has not satisfied her burden as no basis in fact and/or technical reasoning has been established to reasonably support the determination that an AMD patient with a single or two guanine at the locus rs1617640 would necessarily have a better response to ranibizumab treatment. The Examiner has not shown that the better response necessarily flows from the alleged teaching in NCT00436553 or NCT00687804. In fact, neither clinical trials teach or suggest that patients with the recited genotype would necessarily and invariably have a better response to ranibizumab treatment. As such, the Examiner’s reliance on inherency theory cannot be sustained.”

These arguments have ben fully considered but are not persuasive. The arguments are directed to limitations that are not recited in the claims. The claims do not require that the method is one that determines that a patient will have a better response to ranibizumab if they have one or two alleles with a guanine at the rs1617640 SNP.  The claims require only that ranibizumab is administered to patients having AMD and having one or two alleles with a guanine at the rs1617640 SNP. It is maintained that it is inherent to the AMD patients in the NCT00436553 clinical trial that these patients who were administered ranibizumab included patients who necessarily had one allele with a guanine or two alleles with a guanine at the rs1617640 SNP locus since the patient group of the NCT00436553 clinical trail is the same patient group studied in the present specification and found to include patients with one or two guanine alleles at the rs1617640 locus.
Note that this rejection was not applied to claim 72 since claim 72 requires further assaying a biological sample from the patient for a single allele or two alleles having a guanine at rs1617640. The ClinicalTrials.gov site for NCT00436553 does not disclose this limitation of claim 72. However, claims 68, 73 and 97-98 do not require assaying a sample from the patient and detecting the presence of one or two alleles with a guanine at rs1617640. Claims 68, 73 and 97-98 require only that it is a property of the AMD patients to which ranibizumab is administered that they have one or two alleles with a guanine at rs1617640 and this same property is inherent to patients in the NCT00436553 clinical trial who were administered ranibizumab. 7. Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634